In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  13-­‐‑2276  
UNITED  STATES  OF  AMERICA,  
                                                              Plaintiff-­‐‑Appellee,  
                                         v.  

ROBERTO  FLORES,  JR.,  
                                                         Defendant-­‐‑Appellant.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
             No.  10  CR  1004  —  Robert  W.  Gettleman,  Judge.  
                          ____________________  

     ARGUED  DECEMBER  4,  2013  —  DECIDED  JANUARY  3,  2014  
                  ____________________  

     Before  FLAUM,  EASTERBROOK,  and  TINDER,  Circuit  Judges.  
   EASTERBROOK,  Circuit  Judge.  Roberto  Flores,  an  alien  who  
returned   without   permission   following   his   removal,   was  
charged   with   that   crime   and   others   arising   from   his   armed  
drug  dealing.  Flores,  who  maintained  that  the  United  States  
Code  does  not  apply  to  him  and  that  the  court  had  no  juris-­‐‑
diction   to   try   him,   refused   to   entertain   the   possibility   of   a  
guilty  plea.  He  went  to  trial  and  was  convicted  on  all  counts.  
The   judge   sentenced   him   to   concurrent   96-­‐‑month   sentences  
No.  13-­‐‑2276                                                                 2  

on   all   counts   but   one;   that   conviction,   for   possessing   fire-­‐‑
arms  in  furtherance  of  a  drug  trafficking  felony,  led  to  a  con-­‐‑
secutive  term  of  360  months’  imprisonment.  The  total  is  456  
months.  The  consecutive  360-­‐‑month  sentence  was  compulso-­‐‑
ry   in   light   of   Flores’s   earlier   conviction   of   the   same   crime.  
See  18  U.S.C.  §924(c)(1)(B)(ii).  
     Flores   presents   a   single   argument:   that   his   lawyer   fur-­‐‑
nished   ineffective   assistance   by   telling   the   jury   that   Flores  
indeed   had   distributed   cocaine   after   reentering   the   United  
States  without  permission.  Counsel  tried  to  persuade  the  ju-­‐‑
ry  that  the  prosecution  did  not  establish  guilt  beyond  a  rea-­‐‑
sonable   doubt   on   the   weapons-­‐‑related   charges   (including  
the   one   that   dominated   the   eventual   sentence).   The   jury  
nonetheless   convicted   on   all   counts.   Now   Flores   contends  
that  no  competent  attorney  would  have  pursued  this  strate-­‐‑
gy.   It   is   always   forbidden,   his   appellate   lawyer   insists,   for  
trial  counsel  to  concede  his  client’s  guilt  on  any  of  the  charg-­‐‑
es.  A  concession  on  any  charge  is  equivalent  to  a  guilty  plea,  
and   when   the   client   has   declined   to   plead   guilty   counsel  
must  attempt  to  secure  an  acquittal  on  every  charge,  howev-­‐‑
er  improbable  that  outcome  may  be.  He  relies  principally  on  
United  States  v.  Cronic,  466  U.S.  648  (1984),  which  held  that  a  
lack   of   legal   assistance,   when   an   appointed   lawyer   goes  
missing  in  action,  always  violates  the  Constitution.  
    Florida  v.  Nixon,  543  U.S.  175  (2004),  is  a  major  obstacle  to  
this  contention.  Nixon  holds  that  it  is  not  invariably  ineffec-­‐‑
tive  for  counsel  to  concede  guilt  on  some  charges,  even  in  a  
capital  prosecution,  as  part  of  an  effort  to  make  the  defense  
credible.  The  Court  concluded  that  Cronic  does  not  apply  to  
situations  in  which  defense  counsel  concedes  a  subset  of  the  
charges.  Denying  the  obvious  can  lead  jurors  to  tune  out  the  
3                                                                 No.  13-­‐‑2276  

defense   lawyer   or,   worse,   assume   that   if   defense   counsel   is  
behaving  unrealistically  (even  deceitfully)  on  some  charges,  
the  defense  is  phony  on  all.  
    Flores   tries   to   distinguish   Nixon   as   a   situation   in   which  
counsel   alerted   his   client   to   his   plan   to   concede   guilt   on  
some  charges,  while  Flores  insists  that  his  lawyer  never  told  
him   what   the   trial   strategy   would   be   and   thus   violated   the  
duty   to   discuss   tactics   with   the   accused.   See   Strickland   v.  
Washington,  466  U.S.  668,  688  (1984).  This  is  not  a  compelling  
line  of  distinction,  because  Nixon,  having  been  alerted,  sat  in  
silence   and   neither   approved   nor   objected.   543   U.S.   at   186.  
The   Court   nonetheless   held   that   counsel’s   performance   met  
the  sixth  amendment’s  requirements.  Lack  of  notice  seems  a  
lesser  sin,  unless  we  are  confident  that  the  client  would  have  
objected   and   that   counsel   would   have   followed   the   ac-­‐‑
cused’s   instructions.   See   also   Wright   v.   Van   Patten,   552   U.S.  
120  (2008)  (remarking  the  limited  scope  of  Cronic).  
     But  there  is  a  deeper  problem  with  Flores’s  proposed  dis-­‐‑
tinction   of   Nixon:   it   lacks   support   in   the   record.   The   source  
for   the   proposition   that   Flores’s   trial   lawyer   didn’t   tell   him  
about   the   plan   for   the   defense   at   trial—and   that   he   would  
have  objected,  had  he  been  told—is  an  assertion  by  Flores’s  
appellate   lawyer.   We   may   assume   that   this   is   based   on   in-­‐‑
formation  from  Flores.  But  a  private  message  to  counsel,  re-­‐‑
layed   to   the   court   outside   the   record,   is   not   evidence;   we  
must  ignore  it.  
    This   highlights   a   fundamental   problem:   this   is   a   direct  
appeal   rather   than   one   from   the   disposition   of   a   collateral  
attack  under  28  U.S.C.  §2255.  Nixon  and  Strickland,  like  many  
other   decisions,   say   that   counsel’s   strategic   choices   are   pre-­‐‑
sumed  to  be  competent.  As  a  practical  matter  that  presump-­‐‑
No.  13-­‐‑2276                                                                4  

tion   cannot   be   overcome   without   an   evidentiary   hearing   at  
which  the  defendant  explains  his  view  of  what  went  wrong  
and  counsel  can  justify  his  choices.  
     At  a  hearing  Flores  might  testify  that  his  lawyer  did  not  
tell  him  of  a  plan  to  concede  guilt  on  some  charges  and  focus  
the  defense  on  the  others,  and  that  he  would  have  forbidden  
such   a   strategy   even   knowing   that   the   jury   might   find   a  
complete   denial   outlandish.   Counsel   might   testify   that   he  
did  tell  his  client  and  that  the  client  listened  impassively  (as  
Nixon   did)   or   approved,   or   perhaps   counsel   might   explain  
why  he  overrode  his  client’s  objection.  A  district  judge  then  
could   determine   who   was   telling   the   truth,   make   appropri-­‐‑
ate  findings,  and  decide  whether  the  defense  had  been  con-­‐‑
ducted  in  a  professionally  competent  way.  
     On   direct   appeal,   by   contrast,   the   record   lacks   evidence  
on  these  issues  and  any  findings  about  where  the  truth  lies.  
A  court  of  appeals  is  not  about  to  assume  that  the  accused  is  
telling   the   truth   and   condemn   counsel’s   choices   on   that   ba-­‐‑
sis.  The  best  that  could  come  of  an  appeal  (from  the  defend-­‐‑
ant’s   perspective)   would   be   a   remand   for   a   hearing—
duplicating  the  process  initiated  by  a  motion  under  §2255—
and  the  worst  that  could  come  of  it  would  be  an  affirmance  
observing  that  an  empty  record  is  fatal  to  the  appeal.  
   Lack   of   an   adequate   record   is   not   the   defendant’s   only  
problem.  Lack  of  a  decision  by  the  district  judge  is  another.  
Flores  never  asked  that  judge  to  give  him  a  new  trial  on  the  
ground  that  his  counsel  had  furnished  ineffective  assistance.  
This   means   that   appellate   review   is   limited   by   the   plain-­‐‑
error   standard   of   Fed.   R.   Crim.   P.   52(b).   And   the   Supreme  
Court   has   concluded   that   the   plain-­‐‑error   standard   is   a   de-­‐‑
manding  one.  See,  e.g.,  United  States  v.  Marcus,  560  U.S.  258  
5                                                                   No.  13-­‐‑2276  

(2010);   Puckett   v.   United   States,   556   U.S.   129   (2009);   United  
States  v.  Dominguez  Benitez,  542  U.S.  74  (2004);  United  States  v.  
Vonn,  535  U.S.  55  (2002);  Johnson  v.  United  States,  520  U.S.  461  
(1997);  United  States  v.  Olano,  507  U.S.  725  (1993).  The  plain-­‐‑
error  standard  assigns  to  appellant  the  need  to  demonstrate  
that  “(1)  there  is  an  ‘error’;  (2)  the  error  is  ‘clear  or  obvious,  
rather   than   subject   to   reasonable   dispute’;   (3)   the   error   ‘af-­‐‑
fected   the   appellant’s   substantial   rights,   which   in   the   ordi-­‐‑
nary  case  means’  it  ‘affected  the  outcome  of  the  district  court  
proceedings’;   and   (4)   ‘the   error   seriously   affect[s]   the   fair-­‐‑
ness,  integrity  or  public  reputation  of  judicial  proceedings.’”  
Marcus,  560  U.S.  at  262,  quoting  from  several  other  decisions.  
And  even   if   the   appellant   establishes  all   of  these  things,  re-­‐‑
versal  is  discretionary:  a  plain  error  permits,  but  never  com-­‐‑
pels,  appellate  correction.  
    It  is  hard  to  understand  why  a  defendant  would  assume  
these  burdens  when  the  alternative,  a  collateral  attack  under  
§2255,  entails  none  of  them.  The  district  court  can  compile  a  
record   and   make   findings;   appellate   review   of   the   law   is  
plenary   (though   review   of   factual   findings   is   deferential).  
After  Massaro  v.  United  States,  538  U.S.  500  (2003),  held  that  a  
defendant   is   never   obliged   to   raise   an   ineffective-­‐‑assistance  
argument   on   direct   appeal—held,   in   other   words,   that   it   is  
always   safe   to   reserve   the   issue   for   collateral   review—we  
have  said  many  times  that  it  is  imprudent  to  present  an  inef-­‐‑
fective-­‐‑assistance  argument  on  direct  appeal.  See,  e.g.,  United  
States   v.   Miller,   327   F.3d   598,   601   (7th   Cir.   2003);   Harris   v.  
United  States,  366  F.3d  593,  595  (7th  Cir.  2004);  United  States  v.  
Harris,   394   F.3d   543,   557–59   (7th   Cir.   2005);   Fuller   v.   United  
States,  398  F.3d  644,  649  (7th  Cir.  2005);  United  States  v.  Pala-­‐‑
dino,  401  F.3d  471,  479  (7th  Cir.  2005);  Peoples  v.  United  States,  
403  F.3d  844,  846  (7th  Cir.  2005);  United  States  v.  Turcotte,  405  
No.  13-­‐‑2276                                                                    6  

F.3d  515,  537  (7th  Cir.  2005);  United  States  v.  Banks,  405  F.3d  
559,  567,  569  (7th  Cir.  2005);  Sanchez  v.  Keisler,  505  F.3d  641,  
647   (7th   Cir.   2007);   United   States   v.   Stark,   507   F.3d   512,   521  
(7th   Cir.   2007);   United   States   v.   Waltower,   643   F.3d   572,   579  
(7th   Cir.   2011);   United   States   v.   Isom,   635   F.3d   904,   909   (7th  
Cir.  2011).  
    Raising   ineffective   assistance   on   direct   appeal   is   impru-­‐‑
dent   because   defendant   paints   himself   into   a   corner.   We’ve  
explained  why  the  contention  is  doomed  unless  the  conten-­‐‑
tion  is  made  first  in  the  district  court  and  a  full  record  is  de-­‐‑
veloped—which   happens   occasionally   but   did   not   happen  
here.  Yet  although  the  argument  has  trifling  prospect  of  suc-­‐‑
cess,   the   defense   has   much   to   lose.   For   we   held   in   United  
States   v.   Taglia,   922   F.2d   413   (7th   Cir.   1991),   and   Peoples   v.  
United  States,  403  F.3d  844  (7th  Cir.  2005),  that,  when  an  inef-­‐‑
fective-­‐‑assistance  claim  is  rejected  on  direct  appeal,  it  cannot  
be  raised  again  on  collateral  review.  A  litigant  gets  to  argue  
ineffective   assistance,   and   for   that   matter   any   other   conten-­‐‑
tion,  just  once.  A  collateral  attack  cannot  be  used  to  obtain  a  
second  opinion  on  an  argument  presented  and  decided  ear-­‐‑
lier.   By   arguing   ineffective   assistance   on   direct   appeal   the  
defendant   relinquishes   any   opportunity   to   obtain   relief   on  
collateral  review,  even  though  a  motion  under  §2255  affords  
the  only  realistic  chance  of  success.  
     Ever  since  Massaro  the  judges  of  this  court  have  regularly  
asked   counsel   at   oral   argument   whether   the   defendant   is  
personally   aware   of   the   risks   of   presenting   an   ineffective-­‐‑
assistance  argument  on  direct  appeal  and,  if  so,  whether  de-­‐‑
fendant  really  wants  to  take  that  risk.  We  encourage  counsel  
to   discuss   that   subject   with   the   defendant   after   argument  
and  to  consider  withdrawing  the  contention.  We  asked  that  
7                                                             No.  13-­‐‑2276  

question   at   oral   argument   of   this   appeal,   and   counsel   as-­‐‑
sured  us  that  Flores  is  aware  of  the  risks  and  wants  the  con-­‐‑
tention  resolved  now.  That  is  his  prerogative,  foolish  though  
the  choice  seems  to  the  judiciary.  
   Since   there   is   no   record,   Nixon   cannot   be   distinguished  
and  the  judgment  is  
                                                                AFFIRMED.